Citation Nr: 1616875	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-34 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to September 24, 2008, and in excess of 40 percent from September 24, 2008, forward, for left carpal tunnel syndrome with left thumb degenerative joint disease, status post arthroplasty (minor).

2.  Entitlement to a rating in excess of 20 percent prior to September 24, 2008, and in excess of 60 percent from September 24, 2008 forward, for benign prostate hypertrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and V.I.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to March 1965 and from April 1974 to December 1996. 

This matter comes to the Board of Veterans Appeals (Board) on appeal from rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

The Veteran testified during a March 2011 Travel Board hearing before the undersigned Veterans Law Judge (VLJ) of the Board; a transcript of that hearing is of record.

Subsequently, in November 2011, the Board, in pertinent part, granted a 40 percent rating effective from September 24, 2008 for the left carpal tunnel syndrome with left thumb degenerative joint disease, as well as a 60 percent rating from September 24, 2008 for the benign prostate hypertrophy.  The Board then remanded the above-listed issues for further development.  The claim has since returned to the Board.

Unfortunately, the Veteran died during the pendency of this appeal, and the appeal will be dismissed.



FINDING OF FACT

The Veteran died in March 2016 during the pendency of this appeal.


CONCLUSION OF LAW

Because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1302 (2015); 79 Fed. Reg. 52982-84 (September 5, 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to data from the Social Security Administration, the Veteran died in March 2016, during the pendency of this appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal therefore has become moot by virtue of the Veteran's death and accordingly must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing this claim to completion.  See 38 U.S.C.A.§ 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1302 (2015); 79 Fed. Reg. 52982-84 (September 5, 2014).  

A request for substitution must be filed with the agency of original jurisdiction (AOJ) not later than one year after the date of the appellant's death.  38 C.F.R. §§ 3.1010(b), 20.1302(a).  If the AOJ grants the request to substitute, the case will assume its original place on the Board's docket.  38 C.F.R. §§ 20.1302(a), 20.900(a)(2) (2015).


ORDER

The appeal is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


